Pope, Judge.
It appears from the record in this case that the judgment of this court entered on July 14,1980 (Harris v. State, 155 Ga. App. 278 (270 SE2d 854) (1980)) was reversed on December 2,1980 by the Supreme Court of Georgia on certiorari (State v. Harris, 246 Ga. 759 (272 SE2d 719) (1980)) and the case remanded to this court for such further action as might have been necessary. Accordingly, after review of appellant’s remaining enumeration of error, this court vacated its judgment and affirmed the trial court on February 5,1981. Harris v. State, 157 Ga. App. 367 (278 SE2d 52) (1981).
It further appears that on June 1,1981 the Supreme Court of the United States granted appellant’s motion for leave to proceed in forma pauperis, vacated the judgment of the Supreme Court of Georgia and remanded the case to that court for further consideration in light of Steagald v. United States, 451 U. S. - (101 SC 1642, 68 LE2d 38) (1981). Harris v. Georgia, -U. S.- (SC-, 69 LE2d 402) (1981). Subsequently, on July 15, 1981, the Supreme Court of Georgia vacated its opinion and judgment and dismissed the certiorari from this court as having been improvidently granted. State v. Harris, 248 Ga. 28 (280 SE2d 837) (1981). Therefore, the judgment entered by this court on February 5,1981 (reported at 157 Ga. App. 367 (278 SE2d 52)) is vacated. In light of Steagald v. United States, supra, the judgment of the trial court is reversed.

Judgment reversed.


Quillian, C. J., Deen, P. J., McMurray, P. J, Shulman, P. J., Banke, Birdsong, Carley and Sognier, JJ., concur.